Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 1 of 35   PageID #: 12



                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )          CRIM. NO. 13-01036 (01) SOM
                              )          CIV. NO. 18-00090 SOM
          Plaintiff,          )
                              )
     vs.                      )          ORDER DENYING DEFENDANT MALIA
                              )          ARCIERO’S MOTION UNDER 28
MALIA ARCIERO (01),           )          U.S.C. § 2255 AND DECLINING
                              )          TO ISSUE A CERTIFICATE OF
          Defendant.          )          APPEALABILITY
_____________________________ )

 ORDER DENYING DEFENDANT MALIA ARCIERO'S MOTION UNDER 28 U.S.C.
  § 2255 AND DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY

I.          INTRODUCTION.

            This motion brought under 28 U.S.C. § 2255 springs from

the unfortunate pairing of (1) a defendant who decided to

manufacture allegations that a federal agent had sexually

assaulted her with (2) a defense attorney predisposed to believe

her assertions of government misconduct.        Defendant Malia Arciero

now says that her trial attorney, Gary Dubin, provided

ineffective assistance of counsel.       Whatever deficiencies might

be identified in Dubin's performance, they had their

underpinnings in his acceptance of his client’s lies.           While

couching her argument in the language of ineffective assistance,

Arciero is essentially faulting her attorney for having believed

her lies.    That is not a sound basis for an ineffective

assistance claim.    Arciero moreover fails to show that she was

prejudiced by Dubin’s performance.       Her motion is therefore
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 2 of 35    PageID #: 13



denied.   The court also declines to issue her a certificate of

appealability.

II.         PROCEDURAL HISTORY.

            On January 8, 2015, after a six-day jury trial during

which Arciero was represented by Dubin, Arciero was convicted of

four drug-related crimes.       See Verdict, ECF No. 249.       Arciero

discharged Dubin and retained new counsel.         In September 2015,

the court sentenced Arciero to 172 months of imprisonment and 5

years of supervised release for each crime, with the terms

running concurrently, and a $400 special assessment.            See

Judgment, ECF No. 281.

            Arciero appealed.     See Notice of Appeal, ECF No. 284.

On March 3, 2017, the Ninth Circuit affirmed in a memorandum

decision.    See ECF No. 307.

            On March 12, 2018, Arciero timely filed the present

motion under § 2255.     See ECF No. 309.

            Arciero claims that her trial counsel, Dubin, was

ineffective in a number of ways.         First, Arciero asserts that

Dubin was ineffective in failing to advise her not to testify at

a pretrial bail revocation hearing.         She argues that competent

counsel would have emphasized the obstruction of justice

sentencing consequences of doing so in the event the court found

her testimony lacked credibility, which it did.




                                     2
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 3 of 35     PageID #: 14



           Second, Arciero asserts that Dubin was ineffective in

filing motions supported by Arciero’s declarations.             She says

that Dubin failed to advise her about the merits of the motions,

the low likelihood of success, and the potential sentencing

consequences.

           Third, Arciero asserts that Dubin was ineffective in

providing deficient advice with respect to going to trial and

asserting an entrapment defense.

           Finally, Arciero asserts that Dubin was ineffective in

failing to correctly advise her about the benefits of

cooperation.    She says that competent counsel would have had her

cooperate with the Government and plead guilty.

           This court held an evidentiary hearing over two days.

On the first day, Dubin testified.       See Transcript of Proceeding,

ECF No. 338 (“Dubin Test. Day 1”).       At a continued evidentiary

hearing, both Arciero and Dubin testified.        See ECF No. 349.

This court does not have a transcript of the continued hearing,

but refers to testimony on that day based on its notes and

memory, citing to Dubin’s testimony at the continued hearing as

“Dubin Test. Day 2.”

           Government Exhibits 1 through 10 and Arciero Exhibits 1

through 4 were received in evidence for purposes of this motion.

While the documents were admitted as exhibits, this court also




                                    3
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 4 of 35   PageID #: 15



refers to their electronic filing identifiers for ease of

reference.

III.        FACTUAL BACKGROUND.

            At trial, Joleen Wood testified that Arciero was

supplying her with drugs.      Specifically, Wood testified that, on

April 30, 2013, Arciero sent Wood a message that stated, “Hey

girl. . . Gotta talk,2 u ASAP ok. . . Remember that thing we

talked about. . . . Can 4 19.”      See Ex. 405; Jolene Wood Test. at

2-52 (Dec. 12, 2014), ECF No. 297, PageID # 2877.         Wood said that

this was Arciero’s response to Wood’s inquiry about a multi-pound

methamphetamine sale; the message meant that Arciero could supply

Wood with 4 pounds of methamphetamine at a price of $19,000 per

pound.   See Wood Test. at 2-53 and 2-67, PageID #s 2878 and 2892.

Wood responded that she wanted only a pound of methamphetamine at

that time.    See Jolene Wood Test. at 3-38 (Dec. 16, 2014), ECF

No. 298, PageID # 2997.

            Wood was ultimately arrested and agreed to cooperate

with law enforcement.     An agent posing as Wood (or Wood at the

direction of the agent) sent Arciero a message asking about the

deal, “So what’s up?     How long more?    Da guy not going wait dat

long.    He going split.”    Wood Test. at 3-97, PageID # 3056.

Arciero agreed to deliver the methamphetamine to Wood’s

apartment.    Id. at 3-39.




                                    4
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 5 of 35    PageID #: 16



            Arciero eventually sent Wood a message asking who was

at Wood’s apartment.     The response was that only Wood was there.

Arciero then sent a message stating, “I going come up alone but

KK going stay down the road with the dog.”        Ryan Faulkner Test.

at 4-37 (Dec. 17, 2014), ECF No. 299, PageID # 3167.            Arciero and

her sister Keala, aka KK, were arrested when they drove into the

parking lot of Wood’s apartment.        Methamphetamine was found in

the car.    Amy Garon Test. at 4-113 to -14 (Dec. 17, 2014, ECF

No. 299, PageID #s 3243-44.

            After her arrest, Arciero initially cooperated with law

enforcement.     See Decl. of Malia Arciero, ECF No. 320-2, PageID

# 4310.    Believing that the Government had substantial evidence

against her, she hoped that by cooperating she would get a

lenient sentence.     See Malia Arciero Test. (Dec. 4, 2018).          As

part of her cooperation, she took Government agents to where she

had gotten the drugs at issue and told them about all her drug

trafficking activity.     Id.

            In July 2013, Arciero hired Michael J. Green to

represent her.     See Decl. of Malia Arciero, ECF No. 320-2, PageID

# 4309.    Arciero says that Green did not explain anything to her;

she reports having been confused with respect to his

recommendation that she plead guilty.        Id., PageID # 4311.

Arciero says Green advised her to continue cooperating with the

Government.    See Arciero Test.


                                    5
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 6 of 35   PageID #: 17



           While represented by Green, Arciero was offered a plea

deal by the Government under which she could have avoided a

potential 10-year mandatory minimum sentence.         See Arciero Test.

While Arciero thought the deal was for two years of imprisonment,

there is no evidence other than Arciero’s testimony that a two-

year prison term was offered by the Government.         See Dubin Test.

Day 1 at 11, ECF No. 338, PageID # 4361.        Arciero refused the

plea deal and discharged Green because he was encouraging her to

plead guilty.    Dubin understood that Arciero wanted an attorney

who would go to trial.     See id. at 13, 66, ECF No. 338, PageID

#s 4363, 4416.

           A childhood friend of Arciero’s gave Dubin’s contact

information to Arciero.     See Decl. of Malia Arciero, ECF No. 320-

2, PageID # 4309; Dubin Test. Day 1 at 65, ECF No. 338, PageID

# 4415.   On November 25, 2013, Green withdrew as Arciero’s

attorney and Dubin substituted in as her counsel.         See

Stipulation and Order Re: Withdrawal and Substitution of Counsel

for Defendant Malia Arciero, ECF No. 28.

           Arciero told Dubin that she was innocent, that she was

dissatisfied with Green, and that she wanted to go to trial.            See

Dubin Test. Day 2.    She told Dubin she was actually the victim of

a sexual assault by the case agent.       See Dubin Test. Day 1 at 54,

65-66, ECF No. 338, PageID #s 4404, 4415-16.         Arciero described

the agent’s penis in considerable detail.        Dubin believed the


                                    6
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 7 of 35   PageID #: 18



allegations, which Arciero repeated numerous times during the

course of Dubin’s representation of her.        Id. at 54, 68, PageID

#s 4404, 4418.

            In Dubin, Arciero had an attorney who had a low opinion

of many aspects of the criminal justice system.         Dubin’s views

may have sprung from his observations of how his clients were

treated, but possibly, Dubin’s views were influenced by what he

says was his wrongful conviction of tax crimes that he describes

the IRS as belatedly recognizing that he should not have been

charged with.    See Dubin Test. Day 1 at 46-47, ECF No. 338,

PageID # 4396-97.

            Arciero says that while Green had wanted her to plead

guilty, Dubin was confident that he could get the charges

dropped.    See Decl. of Malia Arciero, ECF No. 320-2, PageID

# 4311; Declaration of Gary Victor Dubin, ECF No. 319-4, PageID

# 4124.    For his part, Dubin says that he fully explained to

Arciero the risks of not pleading guilty and of going to trial.

Dubin says Arciero was adamant about not pleading guilty. See

Dubin Decl., ECF No. 319-4, PageID # 4124; Dubin Test. Day 1 at

11, ECF No. 338, PageID #s 4358-61.       Dubin’s declaration is

consistent with an email Dubin sent to William Shipley, the

attorney for Arciero’s sister.      Dubin emailed:

            I talked with Malia this evening, explaining
            to her everything that Mike [Green] and you
            told me today, and especially the many risks


                                    7
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 8 of 35   PageID #: 19



           involved in each of her present alternative
           choices.

                  . . . .

           Malia refuses to agree to the Information and
           to enter a guilty plea. Her decision she
           says is final.

           She intends to fight the charges all the way
           and my law firm intends to do the same for
           her.

Govt. Ex. 3, ECF No. 319-4, PageID # 4134.

           On October 30, 2013, Arciero was released from custody

on an unsecured bond of $25,000.        See ECF No. 12.   One of the

conditions of her pretrial release was that she refrain from

using illicit drugs and that she submit to random drug tests.

Id., see also Order Setting Conditions of Release, ECF No. 15.

           On February 20, 2014, Alison G.K. Thom, Senior U.S.

Pretrial Services Officer, informed the court that Arciero had

violated the terms and conditions of her pretrial release by

submitting a urine specimen on January 27, 2014, that tested

positive for methamphetamine.      See ECF No. 49.     Thom asked that

the court issue an order to show cause why Arciero’s pretrial

release should not be revoked.      Id.; Arciero Decl., PageID # 4312

(indicating that Arciero had failed a drug test in January 2014).

           On March 28 and 31, 2014, and April 1, 2014, the

magistrate judge held hearings with respect to the order to show

cause why Arciero’s pretrial release should not be revoked.            See

ECF Nos. 61-63.    On March 31, 2014, Arciero, represented by

                                    8
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 9 of 35   PageID #: 20



Dubin, testified about the allegation that she had had a urine

test on January 27, 2014, that tested positive for

methamphetamine.    Arciero now says that Dubin neglected to tell

her why she was being called to testify.        See Arciero Decl.,

PageID # 4312.    She denied having used methamphetamine in January

2014.    See ECF No. 83, PageID # 132.     She claimed to have tested

positive for methamphetamine only because she and her sister had

been cleaning her mother’s house when she cut her hand on a

methamphetamine pipe with drug residue in it.         Id., PageID #s

150-152.    Arciero had told this to Dubin in advance of the

hearing.    See Govt. Ex. 10.

            On April 1, 2014, the magistrate judge determined that

Arciero had used methamphetamine prior to the drug test on

January 27, 2014, finding that Arciero’s “explanation of how she

was exposed to methamphetamine while house cleaning is not

believable.”    ECF No. 84, PageID # 169.      The magistrate judge

nevertheless held the bail violation in abeyance.

            Arciero also testified before the magistrate judge that

she was concerned about being “set up” with a false drug test.

She described having been forced to perform oral sex on the case

agent.    See Arciero test., ECF No. 83, PageID # 141 (describing

giving him fellatio in the storage closet at the ICE

headquarters).    She said she viewed the agent as controlling her

release status.    Id., PageID #s 144-45.


                                    9
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 10 of 35   PageID #: 21



           However, on May 23, 2014, the magistrate judge revoked

Arciero’s pretrial release after finding an additional violation

of her release conditions.      See ECF No. 87.

           On August 18, 2014, Dubin filed three motions on behalf

of Arciero.    See Motion to Dismiss Based on Outrageous Government

Conduct and/or Entrapment, ECF No. 105; Motion to Suppress Items

Seized, ECF No. 106; and Motion to Suppress Coerced Involuntary

Typed Confession, ECF No. 107.       Each motion was supported by the

same Declaration of Malia Arciero accusing the case agent of

having sexually assaulted her.       The declaration stated that the

agent had become obsessed with Arciero when she was a stripper at

a local club in 1998.     ECF No. 105-1, PageID # 274.       The

declaration accused the agent of being in a drug-dealing

partnership with someone and of arresting rival drug dealers.

Id., PageID # 274-75.     Arciero says that she started an online

escort service in 2001, and that the agent repeatedly called the

escort service in 2005.      Id., PageID # 275.

           According to Arciero, the agent routinely set people

up.   For example, Arciero said that Jessie Samuels had a drug

dealer debt, and the case agent got Samuels busted.          The agent’s

supposed drug partner allegedly told Arciero that the agent could

get Samuels out if Arciero brought the drug partner two hand

grenades, which Arciero said she did.        Id., PageID # 276.




                                    10
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 11 of 35   PageID #: 22



            Arciero says that, after she was arrested for the drugs

in this case, the case agent told her that he had entrapped her

because he knew she was an escort who would be able to give him

lots of information.     Id., PageID # 279.      According to Arciero,

the agent told her that she would not have to go to the Federal

Detention Center if she did what he wanted.         Id., PageID # 280.

She said that the agent then typed up a false confession and told

her to sign it, saying that she would go to prison if she

refused.    Id., PageID # 281.

            Arciero reports that, as soon as she became the agent’s

informant, he began sexual advances towards her.          Id., PageID

# 282.    He allegedly began “petting” her while she was a

passenger in his car.     Id.    She says that, in late August 2013,

she met the agent at ICE headquarters, where the agent forcibly

took her to a storage room, handcuffed one of her hands, took out

his penis, and forced her to perform oral sex.          Id., PageID

#s 286-87.    She said his penis was “two-toned” and described its

length.    Id., PageID # 287.    She said that the agent told her

that he would kill her if she told anyone about what had happened

and that he would rape her in the future.         Id.

            Dubin’s recollection is that Arciero “steadfastly

maintained that she was innocent.”        Declaration of Gary Victor

Dubin, ECF No. 319-4, PageID # 4124.        In November 2014, the month

before trial started, Arciero’s sister decided to plead guilty,


                                    11
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 12 of 35   PageID #: 23



causing Ariciero to rethink whether she should also plead guilty.

In an email to Dubin dated November 18, 2014, Arciero stated,

           Well, it is official.[] I called her earlier
           and she was with her lawyer and said she had
           signed the papers and changed her plea. She
           said it is not worth the risk of possibly
           doing 14 years in prison.[]

           I think this is going to greatly impact my
           case and now I am thinking it might be best
           to do the same before I get even more time
           than that.

Defendant’s Ex. 1 at 8, ECF No. 320-1, PageID # 4291.

           Dubin responded on November 19, 2014: “For you to do

what?   Plead guilty and accept a sentence of twenty years at the

mercy of the court?     Or maybe reduce your sentence by turning

others in?”    Id.

           Arciero wrote back on November 20, 2014:

           Didn’t I all ready turn people in before all
           this for a reduced sentence? They were
           offering me 2 or 3 years before only.[] If
           we go to trial and lo[]se I will most likely
           get 20 years [] not if I was to change my
           plea now right? I am confused and my sister
           doing this to me has made me unsure about
           everything and extremely upset.... I just
           really do not want to go to trial...

Def. Ex. 1 at 8, ECF No. 320-1, PageID # 4291 (extra periods in

original).

           On November 19, 2014, in a separate email chain,

Arciero wrote to Dubin:

           Is it really a good idea to continue at this
           point? I really do not want to waste any
           more of the court[’]s time and I want to

                                    12
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 13 of 35   PageID #: 24



           change my plea because I do not think that
           there is any way we are going to be able to
           beat my charges successfully. There is too
           much evidence against me and now my sister is
           against me and I really do not feel up to
           going on the stand and giving testimony when
           I know that I am pretty much guilty. . . . I
           really do not want to take a gamble at going
           to trial and . . . the further we continue on
           the worse it is going to be for me isn’t it
           if I decide to change my plea down the road?
           I hope you understand and this decision has
           been very hard and stressful for me to make,
           but I feel like the odds are way too much
           against me and I do not want to risk lo[]sing
           the rest of my life when I could just lo[]se
           a few years of my life!

Def. Ex. 1 at 15, ECF No. 320-1, PageID # 4298.

           Dubin responded the same day, “Malia: No one to my

knowledge is offering you anything, especially after this

Friday.”   Id.

           The following day, November 20, 2014, Arciero replied:

           Gary,

           You don’t need an offer to change your plea
           though right? . . . . It is just that there
           is so much evidence against me, that it seems
           impossible to be able to convince any one of
           my innocence at this point. Maybe there was
           governmental misconduct that happened after
           the fact that I got busted with all those
           drugs in my car, but that does not erase the
           fact that they got me in the way they did. .
           . . I have been in here for so long, that I
           do not mind doing a few years. . . . That
           would be better than wasting so much of
           everyone[’]s time while being stuck in this
           hell hole.

Id.



                                    13
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 14 of 35   PageID #: 25



           According to Dubin, his responses to Arciero were

attempts to control his client’s emotions.         See Dubin Test. Day 1

at 26, ECF No. 338, PageID # 4376.        He told Arciero:

           When you retained me we had a sure-fire game
           plan. Nothing has really changed -- NOTHING
           -- except your emotional tantrums.

           You are at FDC because of your conduct
           according to Magistrate [Judge] Chang.
           Please blame no one else.

                 . . . .

           You cry that the situation is hopeless, when
           in truth it is not unless you continue to
           make it so, but it might be if your Sister
           testifies against you depending on what she
           makes up to avoid prison.

           I am in a drug trafficking jury trial for the
           past two weeks in a case that everyone said
           was impossible to win, yet after two days of
           deliberations the jury is still unable to
           make a decision and I was able to block
           crucial prosecution evidence from being seen
           by the jury. Win or lose, that example puts
           your bellyaching to shame. Tell that to my
           client in that case and he would laugh in
           your face.

                 . . . .

           You talk about wanting a plea deal. I have
           asked the prosecutor several times and each
           time the idea was brushed aside.

           Ask yourself this: why would they give you
           anything but the maximum sentence now that
           they believe they have your Sister to testify
           against you and to name others?

           The irony in all of this is that you
           mistakenly think that your situation is
           hopeless just because what has happened in


                                    14
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 15 of 35   PageID #: 26



           the past. There is a new player in town
           however: Me.

Def. Ex. 1 at 13-14, ECF No. 320-1, PageID # 4296-97.

           Later the same day, Dubin wrote to Arciero to address

her three motions and her testimony about the alleged sexual

assault:

           Remember, these evidentiary hearings are not
           the actual trial, which begins in mid-
           December.

           These are your three motions, if denied you
           lose nothing and if granted you win big time.

           So what are you worried about?

           You want to get out of your present hell
           hole, don’t you?

           Then the best way to do that is to win and
           not to run away from it all like a spoiled
           brat.

Def. Ex. 1 at 12, ECF No. 320-1, PageID # 4295.          The evidentiary

hearings Dubin was referring to concerned Arciero’s assertion

that she had been sexually assaulted by the case agent.

           Arciero’s sister’s anticipated guilty plea and

potential testimony against Arciero led Dubin to contact the

Government to discuss a plea deal.        See Dubin Test. Day 1 at 49,

ECF No. 338, PageID # 4399.      Three days later, on November 24,

2014, AUSA Michael Kawahara offered Arciero a plea deal premised

on her pleading guilty to Count 1 (conspiracy to distribute and

to possess with intent to distribute fifty grams or more of

methamphetamine, its salts, isomers, and salts of its isomers) in

                                    15
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 16 of 35   PageID #: 27



exchange for the dismissal of the remaining counts.          As part of

the deal, Arciero would be required to sign a declaration

recanting all her allegations of misconduct by the case agent.

See Govt. Ex. 4, ECF No. 319-4, PageID #s 4136-59.

           Arciero responded on November 26, 2014, “Fuck that. . .

. I am not signing shit that makes me so angry that they would

actually want me to lie. . .       What the hell is wrong with the

system?   They are worse con artists th[a]n criminals. .          that[’]s

fucked up.”    Govt. Ex. 5, ECF No. 319-4, PageID # 4161; see also

Dubin Test. Day 1 at 76-77, 80, ECF No. 338, PageID #s 4426-27,

4430.

           On November 26, 2014, Dubin told Arciero that the

Government and the court were disappointed to hear that Arciero

had rejected the plea offer and that she “would not sign the

confession declaration because it was untrue.”         Def. Ex. 1 at 3,

ECF No. 320-1, PageID # 4286.       Dubin suggested that the

Government should “come up with a better offer.”          Id.

           On November 28, 2014, Arciero wrote to Dubin, “Thank

you and I feel like I should not let them win and it makes me

even more mad to know that they actually want to cover up for

that prick and now I understand why. . . .         Tell them I would

sign their false document if they could promise me something

under 3 years, but I doubt Kawahara has that kind of power.”




                                    16
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 17 of 35   PageID #: 28



Def. Ex. 1 at 3, ECF No. 320-1, PageID # 4286; see also Dubin

Test. Day 1 at 84, PageID #s 4434.

            Dubin then told Arciero that he had asked AUSA Kawahara

about going back to “the purported original offer of two to three

years based on your prior cooperation,” but was told that such a

deal was “impossible now because of all the alleged false things

you said against” the case agent.        Def. Ex. 1 at 2, ECF No. 320-

1, PageID # 4285.

            On December 1, 2014, Dubin told Arciero, “From your

emails, I can tell you are worn out over all of this.            So let’s

stop the paralysis of analysis.       We go to trial!     To win!”    Def.

Ex. 1, ECF No. 320-1, PageID # 4288.        On December 2, 2014,

Arciero responded to Dubin, “Thank you and let’s do it and win!!!

Then we can make a movie out of this!!!”         Id.; see also Dubin

Test. Day 1 at 77, PageID #s 4427.

            Trial proceeded on December 11, 12, 16, and 17, 2014,

as well as January 6, and 7, 2015.        ECF Nos. 219, 220, 226, 227,

243, 245.    On January 8, 2015, after two days of deliberation,

the jury convicted Arciero of Counts 1 through 4 of the First

Superseding Indictment.      See ECF No. 249.

            On January 9, 2015, Dubin wrote to Arciero, telling her

to “please understand that this is only round one.          Whereas the

system can always bury a criminal defendant skillfully and make

it look good, what was done to you in court was completely sloppy


                                    17
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 18 of 35   PageID #: 29



and in clear violation of your constitutional rights.”           Def.

Ex. 1 at 19, ECF No. 320-1, PageID # 4302.         Dubin informed

Arciero that he was moving for a new trial and appealing the

matter to the Ninth Circuit.       Id.   He told her, “You need to

understand that the alternative to pleading guilty was always a

trap.    Once the prosecution even offers a criminal defendant

three or four years, the district judge can give you any length

of sentence he or she pleases in the end upon sentencing.”              Id.

            On September 18, 2015, before she was sentenced, and in

the interest of avoiding a harsh sentence, Arciero retracted her

accusations against the case agent, stating that her accusations

against him were false.      See Declaration of Malia Arciero, ECF

No. 279-2, PageID # 1865.      She explained that her previous

accusations that the case agent “raped [her] and forced [her] to

give him oral sex” were “not correct and I therefore withdraw

them.”   Id., PageID # 1868.

            At Arciero’s sentencing hearing on September 21, 2015,

this judge imposed a two-level obstruction of justice enhancement

based on (1) Magistrate Judge Chang’s determination that Arciero

was not credible in her explanation with respect to the January

2014 drug test; (2) this judge’s own finding that Arciero had

lied to the court in saying she had no involvement with drug

dealing; and (3) Arciero’s false accusations concerning the case

agent’s conduct.     See ECF No. 289, PageID #s 2073, 2075.


                                    18
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 19 of 35    PageID #: 30



            Arciero now complains that Dubin told her that, with

enough money, he could beat the Government.         Id., PageID #s 4311-

12.    She says that Dubin convinced her that he could get the

charges dropped by filing civil lawsuits based on allegations of

Government misconduct and that, even if the matter went to trial,

she could win.    Id., PageID # 4312.      Arciero indisputably paid

Dubin a substantial amount.      Similarly indisputable is Dubin’s

filing of a state-court civil complaint on Arciero’s behalf with

respect to alleged Government misconduct.         This state-court

complaint accused the same case agent of the very conduct Arciero

had previously mentioned in federal filings.         See Govt. Ex. 7,

ECF No. 319-4, PageID # 4170.       The court takes judicial notice of

the indication in the state-court docket that Arciero voluntarily

dismissed the state-court action on August 12, 2015.             See

http://hoohiki.courts.hawaii.gov/#/search (so indicating when one

enters Case ID 1CC141000787, then clicks on “Document List”).

Dubin says that Arciero was heavily involved in the drafting of

the state-court complaint, even asking that it be worded more

strongly.    Declaration of Gary Victor Dubin, ECF No. 319-4,

PageID # 4126. Dubin appears to have relied on what Arciero told

him.

            Notwithstanding her post-trial retraction of her

allegations of sexual misconduct by the case agent, Arciero

submits a new declaration in support of her § 2255 motion that


                                    19
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 20 of 35   PageID #: 31



says, “Throughout the course of my cooperation, many bad things

happened to me.      I was kidnapped, beaten, robbed and sexually

exploited.”    See Motion of Declaration of Malia Arciero, ECF

No. 320-2, PageID # 4310.        It is not clear whether she is

attempting to resurrect her accusations against the case agent.

She did say at the § 2255 hearing that she was standing by her

declaration retracting the allegations, but she appears reluctant

to firmly close the door on her earlier account.

            Arciero says, “Nothing was ever explained to me” by

Dubin; “Dubin coerced me to drop my guilty plea and to go to

trial.”   Id. at 4312.       With respect to her testimony at the

pretrial bail revocation hearing, Arciero says, “Without

informing me or preparing me in any way, Mr. Dubin called me to

testify without properly informing me on what - and why - I was

testifying.”       Id.   Arciero says she signed her declaration in

support of the three motions without being told by Dubin what the

trial strategy was because he said that the declaration would

lead to the dropping of the charges.        Id., PageID # 4313.      She

said that she had “no idea what was going on” with respect to the

outrageous Government conduct motion.        Id., PageID # 4314.

Arciero says Dubin told her that, “since there was no

fingerprints on the bag [of drugs], I had a good chance at

winning.”    Id.




                                     20
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 21 of 35   PageID #: 32



           The live testimony that Dubin and Arciero provided in

connection with the § 2255 motion was not as helpful as this

court had hoped.     Dubin was frequently nonresponsive, choosing to

use his time on the witness stand to scold the attorney

representing Arciero on her § 2255 motion for engaging in what

Dubin saw as untoward innuendo, or to criticize the criminal

justice system and various players in it.1        Arciero was not

examined as searchingly as would have been helpful.          For the most

part, this court relies on the written record.

IV.        ANALYSIS.

           A federal prisoner may move to vacate, set aside, or

correct his or her sentence if it “was imposed in violation of

the Constitution or laws of the United States, . . . the court

was without jurisdiction to impose such sentence, or . . . the


      1
     By way of illustration, the court notes that Dubin
complained that judges were too friendly to AUSAs. He cited as
one piece of evidence the postponement of Arciero’s trial for an
entire day to allow attendance at AUSA Kawahara’s retirement
party. See Dubin Test. at 43, ECF No. 338, PageID # 4393 (“As I
recall, the trial was postponed a day so that they could have a
farewell party for the prosecuting attorney.”). This judge,
having presided over the trial, says that no trial postponement
occurred relating to the AUSA’s retirement party. It is
difficult to imagine that the AUSA would have agreed to a
retirement party in the middle of an ongoing trial, especially
when the AUSA’s retirement was not occurring until months after
the trial. Jury deliberations began on January 7, 2015, and the
AUSA who tried the case was still filing documents in this matter
as of March 11, 2015. See ECF No. 264. The court’s recollection
is that the AUSA’s retirement party occurred close to when he
actually retired around March 2015. The court discusses this
minor matter only because it very easily illustrates that Dubin’s
recollections were not always reliable.

                                    21
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 22 of 35    PageID #: 33



sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack . . . .”          28 U.S.C.

§ 2255.   There are some general rules regarding what kinds of

claims can and cannot be raised in a § 2255 petition.

           A § 2255 petitioner may not invoke § 2255 “to

relitigate questions which were or should have been raised on a

direct appeal from the judgment of conviction.”          United States v.

Marchese, 341 F.2d 782, 789 (9th Cir. 1965).        For example, a

§ 2255 petition cannot be based on a claim that has already been

disposed of by the underlying criminal judgment and ensuing

appeal.   As the Ninth Circuit stated in Olney v. United States,

433 F.2d 161, 162 (9th Cir. 1970), “Having raised this point

unsuccessfully on direct appeal, appellant cannot now seek to

relitigate it as part of a petition under § 2255.”

           Similarly, a § 2255 petitioner is procedurally barred

from raising an issue in a § 2255 petition if the issue could

have been raised earlier, unless the § 2255 petitioner is

actually innocent, United States v. Guess, 203 F.3d 1143, 1145

(9th Cir. 2000), or he or she can demonstrate both “cause” for

the delay and “prejudice” resulting from the alleged error.

United States v. Frady, 456 U.S. 152, 167-68 (1982).             As the

Supreme Court stated in Frady, “[T]o obtain collateral relief

based on trial errors to which no contemporaneous objection was

made, a convicted defendant must show both (1) ‘cause’ excusing


                                    22
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 23 of 35   PageID #: 34



his double procedural default, and (2) ‘actual prejudice’

resulting from the errors of which he complains.”          Id.; accord

Davis v. United States, 411 U.S. 233, 242 (1973).          To show

“actual prejudice,” a § 2255 petitioner “must shoulder the burden

of showing, not merely that the errors at [her] trial created a

possibility of prejudice, but that they worked to [her] actual

and substantial disadvantage, infecting [her] entire trial with

error of constitutional dimensions.”        Frady, 456 U.S. at 170.

           Of course, ineffective assistance of counsel claims may

be brought in a § 2255 proceeding, even if not asserted in a

defendant’s direct appeal.      See Massaro v. United States, 538

U.S. 500, 504-05 (2003).      In so ruling, the Supreme Court

recognized that Frady’s procedural bar should not apply in cases

raising ineffective assistance of counsel claims in § 2255

motions because the record may not be properly developed to raise

ineffective assistance of counsel claims on direct appeal.            Id.

           To establish ineffective assistance of counsel, a

defendant has two separate burdens of proof.         First, the

defendant must show that his or her counsel’s performance was

deficient.    Second, the defendant must show the deficient

performance prejudiced his defense.        Strickland v. Washington,

466 U.S. 668, 687 (1984); Turk v. White, 116 F.3d 1264, 1265 (9th

Cir. 1997) (stating that a defendant has two separate burdens of

proof in an ineffective assistance of counsel claim: first, that


                                    23
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 24 of 35   PageID #: 35



counsel’s performance was deficient; second, the deficient

performance prejudiced the defense); Malivao v. United States,

2018 WL 6834704, at *4 (D. Haw. Dec. 28, 2018) (stating that the

defendant “bears the burden of proof as to both prongs of the

Strickland analysis”).      There is “a strong presumption” that

counsel’s conduct was reasonable and that counsel’s

representation did not fall below “an objective standard of

reasonableness” under “prevailing professional norms.”           Id. at

688.   Even if a petitioner can overcome the presumption of

effectiveness, the petitioner must still demonstrate a

“reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.”

Id. at 694.     Because “[i]t is all too tempting for a defendant to

second-guess counsel’s assistance after conviction,” judicial

scrutiny of counsel’s performance is highly deferential.            Id. at

689.

           A.     Arciero Does Not Show That Dubin Was Ineffective
                  With Respect to Arciero’s Testimony at the
                  Pretrial Bail Revocation Hearing.

           Arciero asserts that Dubin was ineffective in failing

to advise her against testifying at the pretrial bail revocation

hearing on March 31, 2014.      According to Arciero, competent

counsel would have emphasized the danger of getting an

obstruction of justice sentencing enhancement in the event the

court found her testimony to lack credibility, which it did.


                                    24
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 25 of 35   PageID #: 36



Arciero fails to meet her burden of demonstrating that Dubin’s

advice with respect to testifying at the pretrial hearing fell

below an objective standard of reasonableness.

           At most, in her declaration filed on June 21, 2018,

Arciero indicates that Dubin failed to tell her why she had to

testify or to prepare her for her testimony.         See ECF No. 320-2,

PageID # 4312.    Arciero’s declaration is at least partially

contradicted by her testimony at that pretrial hearing, where she

did not appear as confused as she would now have this court

believe she was.     Arciero testified, for example, that she

understood that she was being accused of having had a positive

urine test on January 27, 2014.       See Testimony of Malia Arciero

at 3 (Mar. 31, 2014), ECF No. 83, PageID # 132.          She connected

that positive test with having cut her hand on a broken pipe that

had drug residue in it.      Id. at 22, PageID # 151.      Dubin may have

believed Arciero’s explanation, just as he accepted her account

about having been sexually assaulted by the case agent.           If so,

her testimony might not have given rise to concern on his part

about an obstruction of justice enhancement.         See Strickland, 466

U.S. at 691 (“the reasonableness of counsel’s actions may be

determined or substantially influenced by the defendant’s own

statements or actions”).

           Even assuming Dubin should have advised Arciero about

the risk of a sentencing enhancement, Arciero fails to meet her


                                    25
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 26 of 35   PageID #: 37



burden of establishing prejudice.        At her sentencing hearing,

this judge imposed the obstruction of justice enhancement to

Arciero’s offense level computation based on (1) Arciero’s lie

with respect to why she had failed the drug test, (2) Arciero’s

denial about having been involved with drug dealing, and

(3) Arciero’s lie with respect to the case agent’s conduct.

Arciero’s testimony at the pretrial revocation hearing was not

the sole basis of the obstruction of justice enhancement.            She

does not show that she would have escaped that enhancement had

Dubin warned her before she testified at the pretrial bail

revocation hearing.

           B.    Arciero Does Not Show That Dubin Was Ineffective
                 in Filing Motions Supported by Arciero’s
                 Declaration.

           To the extent Arciero seeks relief under § 2255 on the

ground that Dubin should not have filed motions based on her

declaration concerning alleged sexual misconduct by the case

agent, Arciero cannot establish that Dubin’s conduct fell below

an objective standard of reasonableness under prevailing

professional norms.     Dubin testified that, based on Arciero’s

description of the case agent’s penis, he believed that Arciero

had been sexually assaulted by the case agent.         See Strickland,

466 U.S. at 691 (“the reasonableness of counsel’s actions may be

determined or substantially influenced by the defendant’s own

statements or actions”).      Another attorney may well have asked


                                    26
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 27 of 35   PageID #: 38



more challenging questions of a client making such an accusation,

but Arciero can hardly complain that her own attorney believed

her.

           Dubin may have been more inclined to believe Arciero’s

account than other attorneys might have been, given his own

experience with the criminal justice system.         But Arciero fails

to meet her burden of demonstrating that Dubin’s conduct fell

below “an objective standard of reasonableness” under “prevailing

professional norms.”     Strickland, 466 U.S. at 688.       If any

complaint by her turns on his belief in what she told him, then

she is very much like the proverbial child who, having killed his

parents, seeks sympathy on the ground that he is now an orphan.

And while that child may have committed murder in response to

abuse, Arciero has recanted her allegations of sexual abuse.

           To the extent Arciero is complaining that Dubin failed

to advise her what chance she had of winning the motions or of

the possible consequences of filing the motions, Arciero again

falls short of showing that Dubin’s conduct was deficient.            At

most, Arciero says that she signed her declaration in support of

the three motions without knowing what Dubin’s trial strategy was

and while relying on his alleged assurances that the declaration

would lead to the dropping of the charges.         See Motion of

Declaration of Malia Arciero, ECF No. 320-2, PageID # 4313.

Dubin testified that he advised Arciero with respect to


                                    27
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 28 of 35   PageID #: 39



testifying as to the motions, telling her that it would be

difficult to succeed on the motions without her testimony.             See

Dubin Test. Day 1, ECF No. 338, PageID # 4428.         Arciero’s graphic

description concerning the case agent led Dubin to believe that

Arciero had actually been assaulted.        Dubin’s reliance on Arciero

had to guide his strategic decisions about motions.

           In any event, Arciero demonstrates no prejudice arising

out of the filing in 2014 of the three motions relating to

alleged sexual misconduct by the case agent.         See ECF Nos. 105-1,

106-1, and 107-1.     Arciero had already testified about the sexual

misconduct in her pretrial bail revocation hearing.          See ECF

No. 83, PageID # 141.     The obstruction of justice enhancement

Arciero received was justified by multiple lies she told.            See

ECF No. 289, PageID #s 2073, 2075.

           C.     Arciero Does Not Show That Dubin Was Ineffective
                  With Respect to Asserting the Entrapment Defense.

           Arciero asserts that Dubin was ineffective in arguing

entrapment as a defense.      This court submitted the entrapment

issue to the jury after instructing it with respect to

entrapment.     See ECF No. 246, PageID #s 1601-03 (jury

instructions on entrapment).       While the defense was unsuccessful,

this court instructed the jury on the defense only because there

was some evidence going to the defense.        Under the circumstances,

Arciero fails to meet her burden of showing that Dubin was

deficient in asserting the defense.        Moreover, Arciero does not

                                    28
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 29 of 35    PageID #: 40



explain how she was prejudiced by the submission of the

entrapment issue to the jury.

            D.    Arciero Does Not Show That Dubin Was Ineffective
                  in Advising Her to Go to Trial.

            Dubin says that Arciero “steadfastly maintained that

she was innocent” and “adamantly refused any thought of pleading

guilty.”    Dubin Decl., ECF No. 319-4, PageID # 4124.           Dubin

claims to have “fully investigated her case” and “fully discussed

with her the risks of her pleading not guilty and going to

trial.”    Id.   Dubin recalls having the impression from Arciero

that her sister was the guilty party.        Id.   Arciero, on the other

hand says, “Nothing was ever explained to me.”         ECF No. 320-2,

PageID # 4312.    She says that “Dubin did not tell me that I would

lose my cooperation by going to trial, nor did he inform me of

the actual time I would be facing had I not gone to trial, or if

I lost at trial.     I was informed of nothing.”      Id., PageID

# 4315.    Arciero is not credible on this point.        In an email she

sent Dubin on November 20, 2014, she notes, “If we go to trial

and lo[]se I will most likely get 20 years.”         Def. Ex. 1 at 8,

ECF No. 320-1, PageID # 4291.       Arciero thus recognized that going

to trial carried the risk of a very serious sentence.

            Right before trial, Arciero had second thoughts about

going to trial.    On November 19, 2014, she emailed Dubin that

there was a lot of evidence against her, stated that she did not

feel up to testifying at trial, and wondered whether there was

                                    29
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 30 of 35   PageID #: 41



any way to change her plea to guilty.         See ECF No. 320-1, PageID

# 4298.       Dubin responded, “No one to my knowledge is offering you

anything.”       Id.    Nevertheless, Dubin appears to have continued to

work with the AUSA prosecuting the case in an effort to get

Arciero a plea deal.2

               On November 25, 2014, AUSA Kawahara sent Dubin a

proposed plea agreement that included a declaration for Arciero

to sign admitting that she had lied about the case agent’s

supposed bad conduct.         See ECF No. 310-4, PageID #s 4136-4159.

Arciero rejected the plea offer, telling Dubin: “Fuck that. . . .

I am not signing shit that makes me so angry that they would

actually want me to lie. . .        What the hell is wrong with the

system?       They are worse con artists th[a]n criminals. .      that[’]s

fucked up.”       See   Email from Malia Arciero to Gary V. Dubin

(11/26/2014), Govt. Ex. 5, ECF No. 319-4, PageID # 4161; see also

Dubin Test. Day 1 at 76-77, 80, ECF No. 338, PageID #s 4426-27,

4430.       Two days later, she reiterated this position, telling

Dubin: “Thank you and I feel like I should not let them win and

it makes me even more mad to know that they actually want to

cover up for that prick and now I understand why. . . . Tell them

I would sign their false document if they could promise me

something under 3 years, but I doubt Kawahara has that kind of


        2
     Arciero claims that Dubin did not inform her of plea
offers, but she does not identify any plea offer that Dubin
failed to communicate to her. ECF No. 320-2, PageID # 4315.

                                      30
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 31 of 35   PageID #: 42



power.”   Email from Malia Arciero to Gary V. Dubin (11/28/2014),

ECF No. 320-1, PageID # 4286.       These communications indicate that

Arciero was committed to going to trial based on her allegation

that the case agent had sexually assaulted her.          Dubin took

Arciero to trial based on her own allegations.

            Dubin told Arciero on December 1, 2014, “From your

emails, I can tell you are worn out over all of this.            So let’s

stop the paralysis of analysis.       We go to trial!     To win!”    Def.

Ex. 1, ECF No. 320-1, PageID # 4288.        On December 2, 2014, she

responded to Dubin, “Thank you and let’s do it and win!!!            Then

we can make a movie out of this!!!”        Id.; see also Dubin Test.

Day 1 at 77, PageID #s 4427.

            Dubin testified that he had to manage Arciero’s

emotions.     See Dubin Test. Day 1 at 26, ECF No. 338, PageID

# 4376.   He may have had more enthusiasm about trial than other

attorneys, and he may have been a stronger advocate for trial

than other attorneys.     Still, Arciero, having told a tale of

gross abuse by the case agent, was at least partially responsible

for Dubin’s attitude.     Given what Arciero told Dubin, this court

does not see Dubin’s trial enthusiasm as falling below “an

objective standard of reasonableness” under “prevailing

professional norms.”     Strickland, 466 U.S. at 688.

            In any event, Arciero does not show that she was

prejudiced by Dubin’s enthusiasm about going to trial.           Arciero


                                    31
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 32 of 35   PageID #: 43



rejected any plea offer, maintaining that she was innocent and

that she had been sexually assaulted by the case agent.           In other

words, because Arciero does not show that, but for Dubin’s

advice, she would have accepted a plea deal that was actually

offered to her, she cannot show that she was prejudiced by

following that advice.

           E.    Arciero Does Not Show that Dubin Was Ineffective
                 with Respect to Advising Her about Cooperating.

           Arciero asserts that Dubin was ineffective in failing

to correctly advise her about the benefits of cooperating.            For

his part, Dubin says that he “fully investigated her case” and

“fully discussed with her the risks of her pleading not guilty

and going to trial.”     Dubin Decl., ECF No. 319-4, PageID # 4124.

Arciero’s own emails rejecting the November 2014 plea offer

establish that Arciero steadfastly maintained that she was

innocent and that the case agent had sexually assaulted her.             See

Email from Malia Arciero to Gary V. Dubin (11/26/2014) Govt. Ex.

5, ECF No. 319-4, PageID # 4161 (“Fuck that.... I am not signing

shit that makes me so angry that they would actually want me to

lie.”); Email from Malia Arciero to Gary V. Dubin (11/28/2014),

ECF No. 320-1, PageID # 4286 (“Tell them I would sign their false

document if they could promise me something under 3 years”).

           Having insisted on going to trial, Arciero cannot now

maintain a claim that Dubin’s conduct fell below “an objective

standard of reasonableness” under “prevailing professional

                                    32
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 33 of 35   PageID #: 44



norms.”   See Strickland, 466 U.S. at 688; see also id. at 691

(“the reasonableness of counsel’s actions may be determined or

substantially influenced by the defendant’s own statements or

actions”).    In his live testimony, Dubin recognized that a judge

might have given her cooperation credit had she pled guilty, but

noted that that might not have occurred given her lies about the

case agent’s conduct and her refusal to cooperate further.            Dubin

Test. Day 1 at 88, ECF No. 338, PageID # 4438.

           Moreover, Arciero fails to demonstrate any prejudice

arising out of Dubin’s alleged failure to advise her about the

benefits of cooperating.      Arciero emailed Dubin on November 20,

2014, noting, “If we go to trial and lo[]se I will most likely

get 20 years.”    Def. Ex. 1 at 8, ECF No. 320-1, PageID # 4291.

It therefore appears that, even if Dubin failed to explain the

benefits of cooperating, Arciero recognized the risks of going to

trial.

           At the end of the hearing on her § 2255 motion,

Arciero’s counsel argued that, had she entered into a plea

agreement before March 31, 2014, when she lied to the magistrate

judge in her pretrial bail revocation hearing, her total offense

level would have been 29, instead of 34 (-2 for acceptance of

responsibility (U.S.S.G. § 3E1.1(a)), -1 for early acceptance of

responsibility (U.S.S.G. § 3E1.1(b)), and no +2 for obstructing

or impeding the administration of justice (U.S.S.G. § 3C1.1)).


                                    33
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 34 of 35   PageID #: 45



This court declines to credit such speculation about prejudice in

light of her rejection of the plea agreement offered to her while

she was represented by Green.       Arciero sought out Dubin precisely

because she did not want to plead guilty and instead wanted to go

to trial.    See Dubin Test. Day 1 at 13, 66, ECF No. 338, PageID

#s 4363, 4416.    There is no evidence establishing that, had Dubin

advised her better about cooperating, she would have continued to

cooperate and would have pled guilty before March 31, 2014.            The

evidence shows that, from the time she retained Dubin in or about

November 2013, Arciero maintained her innocence, claimed to have

been sexually assaulted, and wanted to go to trial.

V.          THE COURT DECLINES TO ISSUE A CERTIFICATE OF
            APPEALABILITY.

            The court declines to grant Arciero a certificate of

appealability.    An appeal may not be taken to the court of

appeals from a final order in a § 2255 proceeding “[u]nless a

circuit justice or judge issues a certificate of appealability.”

28 U.S.C. § 2253(c)(1)(B).      The court shall issue a certificate

of appealability “only if the applicant has made a substantial

showing of the denial of a constitutional right.”          28 U.S.C.

§ 2253(c)(2).    When a district court denies a § 2255 petition on

the merits, a petitioner, to satisfy the requirements of

§ 2253(c)(2), “must demonstrate that reasonable jurists would

find the district court’s assessment of the constitutional claims

debatable or wrong.”     Slack v. McDaniel, 529 U.S. 473, 484

                                    34
Case 1:18-cv-00090-SOM Document 3 Filed 01/28/19 Page 35 of 35          PageID #: 46



(2000).     Reasonable jurists would not find this court’s

assessment of the merits of Arciero’s constitutional claims

debatable or wrong.

VI.          CONCLUSION.

             For the foregoing reasons, the court denies Arciero’s

§ 2255 motion and declines to issue her a certificate of

appealability.

             The Clerk of Court is directed to enter judgment in

favor of the Government and against Arciero in Civil No. 18-00090

SOM and to close that case.




                          IT IS SO ORDERED.

                          DATED: Honolulu, Hawaii, January 28, 2019.




                                         /s/ Susan Oki Mollway
                                        Susan Oki Mollway
                                        Chief United States District Judge



United States of America v. Arciero, Crim. No. 13-01036 SOM (01); Civ. No.
18-00090 SOM; ORDER DENYING DEFENDANT MALIA ARCIERO'S MOTION UNDER 28 U.S.C. § 2255
AND DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY




                                          35
